


117 HR 3289 IH: Transportation Equity Act
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3289
IN THE HOUSE OF REPRESENTATIVES

May 17, 2021
Ms. Wilson of Florida (for herself, Ms. Tlaib, Mr. Blumenauer, Ms. Bourdeaux, Ms. Brownley, Mr. Cárdenas, Mr. Cicilline, Mr. Cohen, Ms. Barragán, Mr. Espaillat, Mr. García of Illinois, Mr. Huffman, Ms. Jackson Lee, Ms. Lee of California, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Payne, Ms. Pressley, Ms. Ross, Mr. Takano, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To re-establish an advisory committee to provide independent advice and recommendations to the Secretary of Transportation regarding comprehensive, interdisciplinary issues related to transportation from a variety of stakeholders in transportation planning, design, research, policy, and advocacy, and for other purposes.


1.Short titleThis Act may be cited as the Transportation Equity Act.  2.Establishment of transportation equity advisory committee (a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish an advisory committee, to be known as the Transportation Equity Committee (referred to in this Act as the Committee), regarding comprehensive and interdisciplinary issues related to transportation equity from a variety of stakeholders in transportation planning, design, research, policy, and advocacy.
(b)Purpose of the advisory committeeThe Committee established under subsection (a) shall provide independent advice and recommendations to the Secretary on transportation equity, including developing a strategic plan with recommendations to the Secretary on national transportation metrics and the effect on such factors as economic development, connectivity, and public engagement. (c)DutiesThe Committee shall evaluate the Department's work in connecting people to economic and related forms of opportunity and revitalize communities in carrying out its strategic, research, technological, regulatory, community engagement, and economic policy activities related to transportation and opportunity. Decisions directly affecting implementation of transportation policy remain with the Secretary.
(d)Membership
(1)In generalThe Secretary shall appoint an odd number of members of not less than 9 but not more than 15 members (with a quorum consisting of a majority of members rounded up to the nearest odd number), to include balanced representation from academia, community groups, industry and business, non-governmental organizations, State and local governments, federally recognized Tribal Governments, advocacy organizations, and indigenous groups with varying points of view. (2)Broad representationTo the extent practicable, members of the Committee shall reflect a variety of backgrounds and experiences, geographic diversity, including urban, rural, tribal, territories, and underserved and marginalized communities throughout the country, and individuals with expertise in related areas such as housing, health care, and the environment.
(3)Replacement for non-active membersThe Secretary may remove a non-active member who misses 3 consecutive meetings and appoint a replacement to service for the period of time set forth in subsection (f). (e)MeetingsThe Committee shall meet not less than 2 times each year with not more than 9 months between meetings at a reasonable time, in a place accessible to the public, and in a room large enough to accommodate the Committee members, staff, and reasonable number of interested members of the public. The room in which the Committee meets shall be large enough to accommodate at least 100 and shall be compliant with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(f)TermEach member of the Committee shall serve a 2-year term with not more than 2 consecutive term reappointments, but may continue service until a replacement is appointed. (g)SupportThe Office of the Under Secretary for Policy of the Department of the Department of Transportation shall provide necessary funding, logistics, and administrative support for the Committee.
(h)Application of FACAThe Federal Advisory Committee Act (5 U.S.C. app.) shall apply, except section 14, to the Committee established under this section.  3.Designated federal officer (a)In generalThe Secretary of Transportation shall appoint a full-time Federal employee to serve as the coordinator of the Committee on Transportation Equity and act as the Designated Federal Officer for the Transportation Equity Committee. The designated Federal officer shall ensure that administrative support is provided for the Committee.
(b)ResponsibilitiesThe Designated Federal Officer shall— (1)call meetings of the Committee, and any subcommittees that the Committee designates, after consultation with the Chair;
(2)formulate and approve an agenda, in consultation with the Chair, for each meeting; (3)notify all Committee members of the time, place, and agenda for any meeting;
(4)provide administrative support for all meetings of the Committee; (5)attend each Committee and subcommittee meeting;
(6)maintain all Advisory Committee on Transportation Equity files and records, including minutes from each meeting;  (7)adjourn any meeting when it is determined to be in the public interest and chair meetings when directed to do so by the Secretary;
(8)make available to the public meeting notes and information; and (9)publish notice of any meeting of the Committee in the Federal Register at least 15 days before such meeting.

